584 S.E.2d 296 (2003)
Lee WOODBURN
v.
NORTH CAROLINA STATE UNIVERSITY.
No. 215P03.
Supreme Court of North Carolina.
August 13, 2003.
Ashley Osment, Alan McSurely, Chapel Hill, for Woodburn.
Joyce C. Rutledge, Assistant Attorney General, for North Carolina State University.
Prior report: ___ N.C.App. ___, 577 S.E.2d 154.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 13th day of August 2003."